Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Declaration received 2/15/2022 and IDS received 3/4/2022 have been entered and considered.

Election
Applicant’s election with traverse of group I, species of perfusion bioreactor as type A and Matrigel as type B species in the reply filed on 9/21/2021 is acknowledged. Claims 34-35, 38 and 46 were previously withdrawn for examination because they draw to nonelected species, since the elected invention is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim are rejoined for examination, which are subsequently found allowable. 
Claims 32-40 and 43-47 are currently pending. 
Priority
This application is a 371 of PCT/GB2017/052026 (filed 7/11/2017) which claims foreign application UNITED KINGDON 1611982.8 (filed 7/11/2016).

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tamsen Valoir on 3/10/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claim 47.
Claim 35 depends on claim 34.

The following is an examiner’s statement of reasons for allowance: The closest prior arts Tlsty and Miyoshi (Nature Protocols, 2013, 8(2):2471-2482, newly cited) teaches method for culturing organoids without teaching/suggesting steps of seeding cells of sieved cell suspension into a bioreactor followed by additional sieving step through at least two cell strainers to obtain a suspension of stage II organoids of claimed size, and it is not obvious to combine the claimed steps because none of the cited references (including Chromiak) provide motivation to seed cells of sieved cell suspension into a bioreactor followed by additional sieving step through at least two cell strainers to obtain a suspension of stage II organoids of claimed size for anticipated success of organoid culturing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 32-40 and 43-46 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653